Citation Nr: 1827288	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  06-14 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the disability rating for fibromyalgia from 40 percent to 20 percent effective August 12, 2013, was proper.

3.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 
5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and her cousin, W.S.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to December 1993. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the Board remanded the case for additional development.  In October 2014, the Board remanded the case to schedule the Veteran for a Board hearing.

Thereafter, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2016.  

In May 2016, the Veteran submitted additional evidence.  She waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

The PTSD and reduction issues are addressed in the decision below.  The issues of entitlement to an increased rating for depressive disorder, TDIU, and pension are addressed in the remand section following the decision.



FINDINGS OF FACT

1.  The Veteran experienced stressful events during service her current PTSD diagnosis is related to those stressors.  

2.  It is not established that there was an actual improvement in the Veteran's fibromyalgia which is reasonably certain to be maintained under the ordinary conditions of life. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The reduction in the disability rating for fibromyalgia from 40 percent to 20 percent effective November 1, 2013, was not proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5025 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran contends that service connection is warranted for PTSD as a result of several threatening and harassing events during her service.  

Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  


Discussion

First, the diagnosis of PTSD is confirmed.  A private (non-VA) psychiatric evaluation in September 2009 resulted in a diagnosis of PTSD.  In light of this assessment, the PTSD diagnosis is assumed to be supported.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  Consistent with the diagnosis, an April 2006 VA Vet Center letter shows that she had "symptoms of PTSD."  A private mental health statement from September 2007 includes a similar assessment.  

Somewhat conflicting with these assessments, a VA examiner in October 2010 found that the Veteran did not meet the criteria for a PTSD diagnosis.  However, the other evidence is competent to establish the diagnosis, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that the first requirement to establish service connection, a current disability, is met.  See 38 U.S.C. § 5107(b) 38 C.F.R. § 3.102.

Second, there is credible supporting evidence that the claimed stressors occurred.  The Veteran gave a detailed account of the stressors at an April 2007 DRO hearing.  She explained that a civilian who worked on her ship followed her and said vulgar things to her, including that he was "going to get her."  DRO Hr'g Tr. 2.  She had two incidents with a different civilian.  DRO Hr'g Tr. 4.  She tried to seek help, but when she reported it, she was threatened to be thrown overboard off the ship.  DRO Hr'g Tr. 6.  In a May 2017 statement, the Veteran described being assaulted on her ship by the civilian who had followed her.  

To corroborate her account of these stressful events, the Veteran submitted multiple statements from friends and relatives.  In a July 2006 statement, her mother recalled the Veteran calling her during service to tell her about these events.  Her mother remembered the Veteran telling her about incidents of sexual harassment, threats on her life, unwanted touching, and having a note being slipped under her door with comments of a sexual nature written on it.  The other witnesses also reported that the Veteran had told them of these events.  

The Board finds that this evidence is credible supporting evidence that the stressful events during service occurred.  See 38 C.F.R. § 3.304(f)(5). 

Finally, the evidence makes it at least equally likely that her PTSD diagnosis is related to these stressful events.  The April 2006 Vet Center letter states that the Veteran's PTSD symptoms "appear to be associated with sexual harassment that she describes receiving while being deployed on [a] ship during the Persian Gulf War."  

The September 2009 private evaluation did not explicitly related the PTSD diagnosis to the in-service events, but did not document any other stressful events.  Therefore, based on an overall reading of the report, it is assumed that the PTSD diagnosis was based on these stressors.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (An examination report "must be read as a whole" to determine the examiner's rationale.)  

The October 2010 VA examiner did not reach a diagnosis of PTSD, but concluded that the Veteran's depression was related to her experiences during service.  In light of these assessments, the record is in equipoise in establishing a nexus to service.  Thus when reasonable doubt is resolved in the Veteran's favor, the Board finds that this element of the claim is met as well.  See 38 U.S.C. § 5107(b) 38 C.F.R. § 3.102.
Therefore, service connection for PTSD is warranted.

The Board notes that the Veteran is already service connected for depressive disorder.  While the same symptoms from both disorders are not to be compensated twice, this does not preclude an award of service connection for distinct psychiatric disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").


II.  Fibromyalgia

The RO in this case reduced the Veteran's 40 percent rating for fibromyalgia to 20 percent effective November 1, 2013.  The appellant disputes this reduction.  She testified at her May 2016 Board hearing that the reduction was not warranted because her condition never improved.  Board Hr'g Tr. 7.  

The December 2013 statement of the case (SOC) listed the issue as entitlement to an increased rating.  However, this characterization of the issue incorrect, and the burden of proof and evidentiary standards are different between reduction issues and increased rating issues.

In cases where a veteran's disability rating is reduced, the issue is whether the reduction of the disability rating was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) ("this is a reduction case, not an increase case").  The issue is not to be phrased as "entitlement to an increased rating, including whether the veteran is entitled to restoration of a previous rating."  See Green v. Nicholson, 21 Vet. App. 512 (2006) (citing Dofflemyer, 2 Vet. App. at 279-80).

Accordingly here, the appeal arises from the August 2013 rating decision reducing the disability rating.  The Veteran filed a notice of disagreement (NOD) in August 2013 disagreeing with the rating reduction.  Thus, it was the reduction issue, and not an increased rating issue, that was appealed.  The December 2013 SOC addressed only whether an increased rating was warranted.  It did not explicitly address the reduction aspect of the appeal.  

However, the reduction issue was implicitly addressed by the SOC to the extent that it would be apparent to a reasonable person that the reduction was found proper if an increased rating was found not warranted.  See, e.g., Cogburn v. McDonald, 809 F.3d 1232, 1235 (Fed. Cir. 2016).  Even if not implicitly addressed in the SOC, there is no prejudice to the Veteran in proceeding at this point without an SOC as the Board is finding that the reduction was not proper.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996) (the issuance of a SOC is not an absolute requirement for the acceptance of a substantive appeal).

Due Process

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

Here, the RO issued a rating decision in February 2012 proposing to reduce the rating from 40 percent to 20 percent.  In the proposed rating notice, the RO advised the Veteran that she had (1) 60 days to present additional evidence to show that compensation payments should be continued at the 40 percent level and (2) that she had 30 days to request a predetermination hearing.  The RO also notified the Veteran that this reduction would reduce her overall disability rating (for her combined service-connected disabilities) from 60 percent to 40 percent.  

Subsequent to this notice, the Veteran filed an NOD and requested a predetermination hearing in March 2012.  She cancelled the hearing in June 2012, but a hearing was nonetheless held in August 2012.  Further evidence was then developed.  

Next, the RO issued the rating decision in August 2013 reducing the rating to 20 percent effective November 1, 2013.  (The Board notes that this date is greater than 60 days after the last day of the month in which a 60-day period from the date of August 2013 notice to the Veteran of the final action expired.)

The RO's actions here satisfied all procedural requirements under 38 C.F.R. § 3.105.  

Improvement

The remaining issue is whether the reduction was proper based upon the evidence of record.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  These requirements, however, do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green, 21 Vet. App. at 512.

The Veteran's fibromyalgia is assigned a disability rating under DC 5025 of 38 C.F.R. § 4.71a.  The applicable rating schedule is set forth as follows:

5025   Fibromyalgia (fibrositis, primary fibromyalgia syndrome) 

With widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: 

That are constant, or nearly so, and refractory to therapy
40 
That are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time
20 
That require continuous medication for control
10 
NOTE: Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.


In this case, service connection for fibromyalgia was granted in a January 2008 rating decision.  The 40 percent rating was assigned based on symptoms of widespread musculoskeletal pain and headaches which was refractive to therapy.  The effective date was February 21, 2007.  The effective date of the reduction is over 5 years later, so 38 C.F.R. § 3.344(a) applies.

The 40 percent rating based on an October 2007 VA examination.  It showed a disability picture involving symptoms averaging twice per week, increased by activity, and which were "not much improved with medication."  The Veteran complained at that time that her symptoms were worsened by walking more than one block or climbing a half flight of stairs.  She had to lie down and rest for up to one and a half days afterwards to recover.  The Veteran also stated that she was able to do her routine daily activities by herself most days except during major incapacitating episodes, which occurred on an average of twice a month.  However, she also reported it taking a lot of time to achieve her daily routine activities otherwise.  

The evidence beginning from that time, including since November 1, 2013, does not show an actual improvement under the ordinary conditions of daily life.  

There are private medical records, including follow-up notes from March 2008 through September 2009, which show that she was "doing well" with symptoms that were "well-controlled" on medication.  

Nonetheless, her symptoms persisted.  For instance, at a January 2011 VA examination, the Veteran complained of periods where she could not communicate with anybody.  

At a January 2012 VA examination (which initiated the proposed reduction), the Veteran reported that her medication helped most of her symptoms, such that she felt asymptomatic on certain days.  The examiner characterized her as having intermittent symptoms with remissions, which were not refractory to therapy.  The episodic symptoms with exacerbations were present more than one-third of the time.  The VA examiner found that her symptoms prevented sports; had a moderate impact on chores, shopping exercise, and recreation; and a mild effect on traveling and driving.  

The Board notes that the private medical records and this January 2012 VA examination might suggest an improvement of her condition to the 20 percent disability level under the rating schedule.  However, a March 2012 VA Disability Benefits Questionnaire (DBQ) from a private doctor notes symptoms that were constant, or nearly so.  The doctor found it difficult to assess whether her symptoms were refractory to therapy since her symptoms fluctuated.  The doctor noted that the Veteran had "ups and downs" with a partial response to medication, but the medication "does not seem to be effective now."  

This DBQ shows that it was not reasonably certain that the improvement was maintained under the ordinary conditions of life.  To the contrary, it indicates that any improvement was likely a temporary episode.  

Of note in this regard, there is other evidence, such as an August 2012 private consultation and an August 2012 VA social work assessment, which also indicates that her symptomatology involved periods where she was extremely tired and had to rest.  

A third VA examination, conducted in August 2013, again indicated the need for continuous medication for control, with symptoms not refractory to therapy.  
The VA examiner also found that the symptoms were episodic with exacerbations.  

Although the August 2013 VA examination again presents a disability picture that may seem more consistent with a 20 percent rating, a November 2013 note from VA Women's Clinic shows a different impact of the disability on the Veteran's daily life.  She complained that she was so weak after trying to go to the bathroom the day prior that she was unable to take her kids to school.  It was a daily struggle for her to complete her activities of daily living due to extreme fatigue.  She went to a job fair recently, but she was so tired afterwards and her legs had hurt such that she was in bed for two days afterwards.  She stated that she tried to do things but was too fatigued to do anything.  For instance, she had difficulty trying to complete a meal.  According to this note, her fatigue had progressed since 2004.  

Also relevant, pursuant to a telephone call to the VA hospital in December 2013, the Rheumatology department responded that at that time, it had no new medication to add.  Her dose of medications was recommended to be increased, which was done.  Later in December 2013, at VA's Women's Clinic, the Veteran again was noted to have little energy with some days better than others.  

In addition to the medical records, the Veteran's daughter submitted supporting statements in December 2013 and April 2016.  She described a situation where simple daily activities, including getting out of bed, had become "a continuous struggle" for the Veteran.  This had caused her children to miss school and the Veteran to miss work.  She went to the grocery store, but was in pain the following day.  She described witnessing her mother in "agony" due to fibromyalgia.  

On this basis, the Board finds no clear, material improvement to a 20 percent disability level between the time the 40 percent rating was assigned and when the reduction was made effective in November 2013.  It is not established that there was an actual improvement in the Veteran's fibromyalgia which is reasonably certain to be maintained under the ordinary conditions of life.  Thus, the reduction in the disability rating from 40 percent to 20 percent was not proper, and the 40 percent rating must be restored effective November 1, 2013.  The appeal to this extent is granted. 


ORDER

Service connection for PTSD is granted.  

As the disability rating of fibromyalgia was not properly reduced from 40 percent to 20 percent effective November 1, 2013, restoration of the 40 percent rating as of that date is granted.  


REMAND

The Board herein above grants service connection for PTSD.  Assignment of an initial rating for that disability will directly impact the increased rating claim for depressive disorder as the two psychiatric conditions are closely linked.  

In fact, there are multiple diagnoses of record, which often include depression and/or PTSD, plus adjustment disorder.  For example, a private evaluation in September 2009 reflects a diagnosis of PTSD and adjustment disorder with depressed mood secondary to PTSD.  This indicates that the disabilities have overlapping symptomatology, which may or may not require separate disability ratings.  See, e.g., Amberman, 570 F.3d at 1380-81.  Thus, the Board finds that it would be premature to issue a final decision on the increased rating claim for depressive disorder.  

Likewise, the assignment of an initial rating for PTSD will impact the Veteran's combined schedular rating (as will the restoration of the 40 percent rating for fibromyalgia).  This will directly affect her eligibility for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).  As such, the claim for a TDIU is intertwined with the remanded issue and it should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The claim for nonservice-connected pension benefits is likewise intertwined.  

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a decision implementing the Board's grants regarding the PTSD and fibromyalgia claims, including the assignment of an initial disability rating for PTSD.  

2.  After completing any further development needed, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


